                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
STEFAN INGRAM,                              :              CIVIL ACTION
                                            :
                   Plaintiff,               :
                                            :
              v.                            :              No. 18-3776
                                            :
EXPERIAN INFORMATION SOLUTIONS,             :
INC., et al.,                               :
                                            :
                   Defendants.              :
__________________________________________:


                                           ORDER

       AND NOW, this 30th day of June, 2021, upon consideration of Defendant Waypoint Resource

Group, LLC’s Motion for Summary Judgment (Doc. No. 96), Plaintiff Stefan Ingram’s Response (Doc.

No. 100) and Waypoint’s Reply Brief (Doc. No. 104), it is hereby ORDERED that the Motion is

GRANTED and JUDGMENT IS ENTERED in favor of Waypoint and against Plaintiff. The Clerk

of Court shall mark this case CLOSED.



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
